Citation Nr: 0416687	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  01-00 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating in excess of 20 percent 
for stenosis and osteoarthritis of the lumbar spine at L4-5 
with limitation of motion, based on an initial award.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty from May 1962 to March 
1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

This case was previously before the Board.  In October 2003, 
August 2001 and July 1998, the Board remanded this matter for 
additional development.

The veteran gave personal testimony before the undersigned at 
a travel Board hearing in June 2001.  During this hearing, 
the veteran raised other issues that are being developed by 
the RO and are not before the Board at this time.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  From August 28, 1995 to September 22, 2002, the service-
connected stenosis and osteoarthritis of the lumbar spine at 
L4-5 was manifested by severe limitation of motion of the 
lumbar spine.  

3.  From September 23, 2002, to September 26, 2003, the 
service-connected stenosis and osteoarthritis of the lumbar 
spine at L4-5 was manifested by severe limitation of motion.

4.  Beginning September 26, 2003, the service-connected 
stenosis and osteoarthritis of the lumbar spine at L4-5 was 
manifested by severe limitation of motion.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating of 40 
percent for stenosis and osteoarthritis of the lumbar spine 
at L4-5, with limitation of motion, during the period from 
August 28, 1995 to the present time, based on an initial 
award, has been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.71a, Diagnostic Code 5293 (effective 
prior to September 23, 2002), Diagnostic Codes 5292-5293, 
5295 (effective prior to September 26, 2003), and Diagnostic 
Codes 5235 to 5243 (effective from September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is applicable to this 
appeal.  This law redefines the obligations of VA with 
respect to the duty to assist; the duty to obtain medical 
opinion(s) where necessary; and it also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  However, 
in cases where a new issue is raised in the notice of 
disagreement, such as in this case where the veteran has 
appealed the assigned rating for his lumbar spine disability, 
no further VCAA notice is required.  See VAOPGCPREC 8-2003, 
December 2003.

A recent decision of United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) stands for the proposition that the plain 
language of [VCAA] requires that notice to a VA claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after'" the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  See 38 U.S.C. §§ 5100, 5103(a).

In this case, the rating decision of November 1999 and March 
2000 were issued prior to the veteran being notified of the 
VCAA requirements.  By correspondence dated in April 2002, 
the RO informed the veteran of VCAA as it pertained to his 
claim for VA benefits.  In August 2002, a more specific 
letter was sent to the veteran, which explained the VA claims 
process as it related to his lumbar spine disability.  In 
order to satisfy the holding in Pelegrini, the Board would 
have to dismiss as void ab initio, the rating decisions of 
the RO, which were promulgated prior to providing the veteran 
full VCAA notice.  The result of this action would require 
that the entire rating process be reinitiated, with the 
veteran being provided VCAA notice and an appropriate amount 
of time to respond before an initial rating action, the 
filing by the veteran of a notice of disagreement, the 
issuance of a statement of the case, and finally, the 
submission of a substantive appeal by the veteran.  

The Board recognizes that the rating schedule for evaluating 
spine disabilities was amended, effective September 23, 2002 
and again  on September 26, 2003.  In the Board's October 
2003 Remand, the Board instructed the RO to evaluate the 
veteran's claim under both the old and the new regulations 
pertaining to his lumbar spine disability.  In January 2004, 
the RO sent the veteran a supplemental statement of the case 
(SSOC), addressing the old and new regulations.

The Board concludes that the discussions contained in the 
April 2002 and August 2002 correspondences, pertaining to 
VCAA, and the January 2004 SSOC provided the veteran with 
sufficient information regarding the applicable regulations.  
The veteran has also submitted written arguments and 
testimony.  Thus, the veteran has been provided notice of 
what VA was doing to develop the claim, notice of what he 
could do to help his claim, and notice of how his claim was 
still deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Factual Background

In November 1999, the RO granted service connection for 
stenosis and osteoarthritis of the lumbar spine at L4-5, 
assigning a 10 percent evaluation rating, effective August 
1995.  In a March 2000 rating decision, based on receipt of 
additional evidence, the disability rating for the veteran's 
lumbar spine disability was increased to 20 percent.  The 
veteran filed a timely notice of disagreement with the 
percentage assigned.

By way of history, private treatment reports dated in 1994 
reveal that the veteran was seen for pain in his lower back.  
He reported that the pain radiated down his legs and down the 
buttock area.  The clinical evaluation showed that the 
veteran's back was supple and had almost full range of 
motion.  Straight leg raising test produced pain in the back, 
going down to the buttock area on both sides, about 60-70 
degrees.  There were no findings of focal or motor 
weaknesses.  Good peripheral circulation was reported.  The 
diagnosis was early degenerative osteoarthritis of the 
lumbosacral spine. 

The veteran also underwent magnetic resonance imaging (MRI) 
of the lumbar spine.  The MRI report included the impression 
included borderline spinal stenosis identified at the L5 
level and mild bulging disc at L4-L5 and L5-S1.

Thereafter, the veteran underwent a private MRI in June 1997 
that was compared with the previous MRI dated in October 
1994.  The MRI reported a congenitally small spinal canal 
from L3 through L5.  There was an exaggeration of the 
narrowing at the L4-5 level where there is mild to moderate 
prominence of posterior ligaments and some disc bulging which 
is asymmetric toward the left side including some minor bony 
spurring.  The bony spurring on the left did cause a moderate 
narrowing of the left L4 neural foramen as well.  These 
changes were slightly more prominent than the MRI in October 
1994.  The impression revealed a moderate appearing spinal 
stenosis at L4-5.

Following the June 1997 MRI, the veteran underwent 
examination, also in June 1997, by his private physician.  
The diagnosis was moderate spinal stenosis at L4-5, causing 
intermittent neurogenic claudication.  The veteran's symptoms 
were intermittent and sometimes quite severe with some 
numbness and tingling radiating down both legs.  The 
neurologic examination otherwise remained stable.

In February 1998, the veteran underwent surgery for spinal 
stenosis.  The discharge diagnosis was spinal stenosis at L4-
5 with herniated disc at left L4-5.  Upon discharge the 
physician reported that the veteran was in stable 
neurological condition.  

On VA examination dated in September 1998, it was noted that 
the veteran underwent surgery in February 1998.  The surgery 
consisted of L4-5 hemidiskectomy on the left and bilateral 
neural foramina enlargements and decompression bilaterally of 
L5.  This surgery was for spinal stenosis and residual 
arthritis.  The private physician opined that the veteran 
developed the lumbar spine disability as secondary to a left 
foot injury in 1962 and that his change in posture in 
conjunction with the congenital spinal stenosis of the lumbar 
area required him to have surgery.

On physical examination, the veteran had flexion and 
extension of the lumbar spine of 0-80 degrees; right and left 
lateral flexion was 0-5 degrees; he has a well-healed scar 
present at the lumbar area; and he had normal sensation 
bilaterally in upper extremities and normal sensation 
bilaterally in the lower extremities.  There was no evidence 
of any major muscle group atrophy of the upper or lower 
extremities.  The diagnosis was status post laminectomy for 
decompression of L4-5 disk space.

On VA examination dated in January 2000, the veteran's 
primary complaint was that his back pain was continuous, and 
at times, quite severe.  On physical examination of the 
veteran's spine, findings revealed a normal kyphosis and 
lordosis; a 12 cm scar located over the L4-5 area and there 
was some fullness of subcutaneous tissue on the left side, 
adjacent thereto; and the chief complaint of pain was noted 
as being present and sharply localized to an area some 5 cm 
to the right of the scar and 5 cm from the cephaled end of 
the scar.  The palpation of the back caused tenderness and 
pain in the area of the scar.  The examination of the gait 
revealed a slow guarded gait.  Range of motion of the spine, 
included flexion of 25 degrees for the lumbar spine and 
flexion of 30 degrees for the thoracic spine; rotation was at 
20 degrees, right and left; and there was no extension.  The 
diagnosis was post surgical lumbar spine pain, non-radicular 
of unknown cause.  

A March 2000 VA magnetic resonance imaging (MRI) report noted 
a laminectomy defect on the left, a mild diffuse bulging of 
the disk annulus and moderate hypertrophic facet arthropathy.  
The impression was post surgical changes on the left side at 
L4-5.  In March 2000, the RO rated the veteran's spine 
disability 20 percent disabling.  The RO based its decision, 
in part, on VA examination dated in January 2000.  

VA progress notes dated from September 2001 to August 2002, 
and from March 2001 to April 2002, show that the veteran was 
seen for chronic back pain, including both the lumbar and 
cervical spine.

The veteran received treatment for a number of years through 
the Southern New York Neurosurgical Group, PC.  In April 
2001, it was reported the veteran's subjective complaint as 
having pain in the lumbar region, with quite severe pain on 
the left, more so than the right. On physical examination, he 
had a moderate limp on the left side, but no acute distress 
was noted.  The examiner reported well healed scars of a 
previous lumbar laminectomy.  The  sensory examination showed 
some area of hypalgesia in the left L5 dermatome.  The 
pertinent diagnosis was residual left L5 radiculitis.

A May 2001 medical report from Southern New York 
Neurosurgical Group, PC revealed some residual pain in the 
left lower back which moved down the left buttock and left 
leg; the veteran still had difficulty stretching out his left 
leg completely and his walking was somewhat lop-sided due to 
the pain in his left leg.  On examination, he experienced 
moderate paraspinal muscle spasms noted in the lower 
lumbosacral region.  Range of motion of the lumbosacral spine 
was restricted in lateral rotation and lateral bending mostly 
on the left side.  Straight leg raising sign is mildly 
positive on the left side at about 80 degrees, while the 
right side is negative.  There was still some hypalgesia 
noted over distal part of left L5 dermatome.  The impression 
was status post L4-5 bilateral lumbar laminectomy for the 
left more so than the right L5 radiculopathy with residual 
left leg pain.

The veteran gave personal testimony in June 2001 at a travel 
Board hearing before the undersigned.  He testified that he 
experienced severe back pains in the right and left side.  He 
received treatment approximately every three months.  
Although a brace has been offered to him, he did not wear one 
because he did not like to wear a brace; he testified that he 
did not desire to increase his medication, but instead, would 
rather do other things to relieve the pain, for example 
walking.  He expressed a level of comfort when sitting in a 
chair, but did state that climbing a staircase presented 
difficulty; he explained that he experienced muscle spasms, 
and that as a result, he is no longer able to play golf.  
When asked what his level of pain could be classified as on a 
scale of 1 to 10, he answered between that it would be 8 or 
9.  When asked whether he was able to pick up an item when he 
dropped it, he responded that he would have to first get on 
his knees in order to pick up the item.  

In August 2001, this case was remanded to the RO to obtain 
records identified by the veteran, but not yet obtained and 
associated with claims file.  The RO complied with the 
Board's Remand in this regard and also scheduled the veteran 
to undergo another VA examination.  

A report from Southern New York Neurosurgical Group, dated in 
October 2001, reported that the veteran continued to suffer 
from significant low back discomfort radiating down both 
legs.  He was prescribed a lumbosacral corset by VA.  On 
examination, he was wearing his lumbosacral corset.  Straight 
leg raise was uncomfortable bilaterally at 80 degrees; his 
reflexes were in tact throughout; both Achilles reflexes were 
depressed; and he had good strength and good sensation 
throughout.  The impression was lumbar radiculopathy.

A report from Southern New York Neurological Group, dated in 
November 2001 reported the results of an x-ray that was taken 
of the lumbosacral spine, which shoed degenerative disc 
disease at L4-5.  Similar reports Southern New York 
Neurosurgical Group, PC, reported that the veteran's primary 
subjective complaint was considerable low back discomfort.  
He reported that overall he feels improved and that he is 
able to ambulate better.  The veteran continued to wear his 
brace.  On examination, the physician observed that the 
veteran ambulated easily, he moved easily, his experienced 
mild decrease in motion of the lumbosacral spine bilaterally; 
and his straight leg raise is negative bilaterally. 

Associated with claims file are medical records from the 
radiology department at Wilson Memorial Regional Medical 
Center.  In October 2001, x-ray studies revealed L4-5 
degenerative disc disease and lower lumbar facet 
osteoarthritis.  There was no abnormal motion.  In January 
2002 that the veteran was seen for pain management of his 
lumbar spine disability.  He received a lumbar epidural 
injection to manage the pain.  A second lumbar epidural 
injection was administered for pain in March 2002.

A May 2002 private MRI showed no interval change from the 
last MRI report of October 2001.  The examiner noted mild 
degrees of spinal stenosis at L3-4 and L4-5; narrowing of the 
left L4 and L5 neural foramina as before, of uncertain 
significance with correlation for left L4 or L5 
radiculopathy.

On VA examination dated in December 2002, the examiner noted 
that the claims file was reviewed.  The veteran related to 
the examiner the onset and history of his lumbar spine 
disability.  His primary complaint was continued back pain 
following the surgery he had in February 1998; and that he 
has had received injections into his back postoperatively.  
Regarding functional limitation, he did not lift, push or 
pull.  He felt better when he stood, and was able to walk a 
city block.  Sitting in a car when traveling caused pain.  He 
felt better sitting in a straight chair. Bending at the waist 
caused pain.  Flare-ups occurred with excess activity; and he 
wore a lumbosacral brace.  He did not kneel squat or bend.

During the physical examination, the examiner reported that 
the veteran walked with a limp on the left leg; he was able 
to disrobe with ease; he displayed some difficulty when 
turning from side to side.  Straight leg raising was carried 
to 30 degrees on the left and 70 degrees on the right with 
back pain elicited.  There was no sensory deficit on either 
lower extremity.  There was flattening of the lumbar 
lordosis; there is a 6 cm midline longitudinal scar in the 
low back area, which is well healed and is nontender to 
palpitation; and there was no pain on palpitation of the 
lumbar paravertebral musculature.  Lumbar flexion is 40 
degrees and extension is 5 degrees.  Side bending is 15 
degrees to each side; rotation is 15 degrees to each side.  
The veteran complained of back pain at these extremes of 
motion.  The diagnosis was status post decompression lumbar 
laminectomy and diskectomy with residual incomplete L5 
radiculopathy of the left leg.  The examiner reported that 
the examination was conducted during a period of quiescent 
symptoms and that the symptoms elicited from the veteran were 
compatible with the diagnosis.  During flare-ups of symptoms, 
which could occur with varying frequencies, the physical 
findings of the examination could be significantly different.  
In order to quantify the changes, the veteran would have to 
undergo examination during a flare-up.

The examiner opined that the painful symptoms, as outlined in 
this examination, would require the veteran to expend extra 
energy in completing tasks and hence would lead to early 
fatigue, weakened movements and ultimately to a loss of 
coordination.

Law and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are signed 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3. 

Where the question for consideration is propriety of the 
initial evaluation assigned, as it is in this case, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required. See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The Board notes that the regulations for rating disabilities 
of the spine were changed, effective September 23, 2002, and 
again effective September 26, 2003.  The Court has held that 
where the law or regulations governing a claim are changed 
while the claim is pending, the version most favorable to the 
claimant applies (from the effective date of the change), 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In deciding such case, the Board must determine whether the 
previous or revised version is more favorable to the veteran. 
However, if the revised version is more favorable, the 
retroactive reach of that regulation can be no earlier than 
the effective date of the change, and the Board must apply 
only the earlier version of the regulation for the period 
prior to the effective date of the change. See 38 U.S.C.A. § 
5110(g); see also VAOPGCPREC 3-2000 (2000).  Nevertheless, in 
light of the reasons set forth below, the veteran's lumbar 
spine disability will be rated under the criteria in effect 
prior to September 23, 2003, as those criteria are more 
favorable.

Prior to September 23, 2002, the Rating Schedule provided 
evaluations for intervertebral disc syndrome when impairment 
is shown to be mild (10 percent), moderate with recurring 
attacks (20 percent), severe with recurring attacks and 
intermittent relief (40 percent), or pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief (60 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
prior to September 23, 2002).

Effective September 23, 2002, Diagnostic Code 5293 was 
revised to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Ratings were provided for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months (10 percent), with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
(20 percent), with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months (40 percent), or with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months (60 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective September 23, 2002).  

Note 1 to this provision provides that 
for purposes of evaluations under 5293, 
an incapacitating episode is a period of 
acute signs and symptoms due to IDS that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from IDS that are present constantly, or 
nearly so.  

Note 2 provides that when evaluating on 
the basis of chronic manifestations, 
evaluate orthopedic disabilities using 
evaluation criteria for the most 
appropriate orthopedic diagnostic code or 
codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.  

Note 3 provides that if IDS is present in 
more than one spinal segment, provided 
that the effects in each spinal segment 
are clearly distinct, evaluate each 
segment on the basis of chronic 
orthopedic and neurologic manifestations 
or incapacitating episodes, whichever 
method results in a higher evaluation for 
that segment.  Id.  

The Rating Schedule provided rating criteria for limitation 
of motion of the lumbar spine, assigning a disability rating 
of 10 percent where limitation of motion was slight, 20 
percent where limitation of motion was moderate, and 40 
percent where limitation of motion of the lumbar spine was 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (effective 
prior to September 23, 2002).

The rating schedule provided ratings for lumbosacral strain 
when there was evidence of characteristic pain on motion, 
assigning a 10 percent disability rating, muscle spasm on 
extreme forward bending with loss of lateral spine motion, 
unilateral, in a standing position, which warranted a 20 
percent disability rating; or listing of the whole spine to 
the opposite side with a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritis changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warranting a 40 percent 
disability rating.  See 38 C.F.R. § 4.71, Diagnostic Code 
5295 (effective prior to September 23, 2002).  

Effective September 26, 2003, the regulations for evaluating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes include 5243, Intervertebral Disc 
Syndrome.  

The September 2003 regulatory amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:  

For unfavorable ankylosis of the entire spine warrants a 100 
percent disability rating;

For unfavorable ankylosis of the entire thoracolumbar spine a 
50 percent disability rating is assigned; for unfavorable 
ankylosis of the entire cervical spine, or forward flexion of 
the thoracolumbar spine to 30 degrees or less, or with 
favorable ankylosis of the entire thoracolumbar spine, a 40 
percent disability rating is assigned.

For forward flexion of the cervical spine to 15 degrees or 
less, or favorable ankylosis of the entire cervical spine, a 
30 percent disability rating is assigned; for forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, or forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or the combined range of 
motion of the cervical spine not greater than 170 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, a 20 percent 
disability rating is warranted; and

For forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees, or forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees, or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees, or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour, or 
vertebral body fracture with loss of 50 percent or more of 
the height, a 10 percent disability rating is assigned.  

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from September 26, 2003).  

It is noted that when evaluating diseases and injuries of the 
spine, any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be evaluated separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note One.  

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note Two.  

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
Three.  

Range of motion measurement is to be rounded off to the 
nearest five degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note Four.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note Five.  

When an evaluation of a disability is based on limited 
motion, the Board must also consider any additional 
functional loss under the provisions of 38 C.F.R. §§ 4.40 and 
4.45 and in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).



Analysis

As stated above, the schedular criteria for rating disability 
of the spine was revised twice during the course of this 
veteran's appeal.  The Board must evaluate the lumbar spine 
disorder according to the various criteria in effect during 
this period.  

Increased rating for stenosis and osteoarthritis of the 
lumbar spine at L4-5, rated 20 percent disabling from August 
28, 1995 to September 22, 2002.

The RO granted service connection for a lumbar spine 
disability in August 1995, assigning a 10 percent disability 
rating, effective in August 1995.  At the time of the RO's 
decision, the veteran's lumbar spine disability was rated 
under Diagnostic Codes 5292-5293, Limitation of Motion of the 
Lumbar Spine and Intervertebral Disc Syndrome.  Those 
regulations are stated above.

The record reflects that as early as October 1994, spinal 
stenosis from L3 to L5 was noted on an MRI.  During an 
examination in January 1998, straight leg raising was limited 
to 30 degrees with pain.  In February 1998, surgery was 
preformed on the lumbar spine.  Thereafter, in September 
1998, flexion/extension of the lumbar spine was from 0 to 80 
degrees, and lateral flexion was 0 to 5 degrees, bilaterally.  

On VA examination dated in January 2000, range of motion of 
the lumbar spine included flexion of 25 degrees, range of 
motion for the thoracic spine was 30 degrees; and rotation 
was 20 degrees bilaterally.  There was no extension.  

Reports from the veteran's private physician at the Southern 
New York Neurological Group consistently indicated that the 
veteran experienced at least some decreased range of motion 
of the lumbar spine.  The report dated in May 2001, reported 
restricted range of motion in lateral rotation and lateral 
bending on the left side.  

Applying the diagnostic criteria to the facts above, it is 
apparent that from August 28, 1995 to September 23, 2002, the 
veteran's back disorder was shown to cause severe limitation 
of motion, equivalent to a 40 percent rating under Diagnostic 
Code 5292.  

While other Diagnostic Codes also address lumbar spine 
impairment, the degree of neurological impairment does not 
equate to pronounced or even severe intervertebral disc 
syndrome under Diagnostic Code 5293, nor are the criteria for 
a 40 percent rating met under Diagnostic Code 5295.  See 
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence). 

The United States Court of Appeals for Veterans Claims (the 
Court) has held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 
38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).

In the present case, the records reveal that the veteran was 
seen in January 1998, just weeks prior to the back surgery.  
This was during a time of flare-up.  Even at this time, 
despite the pain on movement, and functional impairment, 
there was nothing in the record to suggest that the criteria 
for a higher rating were met.  

Finally, the Board finds that the disability is not so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards at any time 
during the pendency of the initial evaluation period.  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board notes 
that the veteran's back pathology has not necessitated 
frequent periods of hospitalization and there is no objective 
evidence that it has resulted in marked interference with his 
employment.  

To conclude, from August 28, 1995 to September 22, 2002, the 
criteria for a 40 percent rating, but no higher, were met.

Increased rating for stenosis and osteoarthritis of the 
lumbar spine at L4-5, rated 20 percent disabling from 
September 23, 2002 to September 25, 2003.

Effective September 2002, the criteria for rating 
intervertebral disc syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, were revised.  The revised criteria 
have been stated above.  As previously stated, where there is 
a change in the regulatory criteria, the veteran is to be 
evaluated under the diagnostic criteria most favorable to his 
case, effective the date of the regulatory change.  
Therefore, in the period from September 23, 2002, to 
September 26, 2003, the lumbar spine disorder can be rated 
under either old Diagnostic Code 5293, or under the revised 
Code, whichever is more beneficial to his case.  

On VA examination dated in December 2002, lumbar flexion was 
40 degrees; lumbar extension was only 5 degrees; lateral 
flexion was 15 degrees; and rotation was 15 degrees.  Normal 
flexion of the lumbar spine is from 0 to 90 degrees and 
extension is from 0 to 30 degrees. 38 C.F.R. § 4.71a, Plate V 
(effective from September 23, 2002).  The veteran seems to 
experience severe limitation of motion, as it pertains to 
lumbar extension and flexion.  Under Diagnostic Code 5292, 
effective prior to September 2002, severe limitation of 
motion of the lumbar spine warrants a 40 percent disability 
rating.

Consistent with the medical evidence of record is the 
veteran's personal testimony at the travel Board hearing 
before the undersigned.  When asked whether he would be able 
to bend over and pick up an item dropped on the floor, the 
veteran's response was that he would have to first get down 
on his knees to get the item.  He testified that he is able 
to touch his knees, but cannot bend down completely.  This 
supports a finding that his lumbar flexion is severe.

The medical evidence of record does not show incapacitating 
episodes of at least four weeks but less than six weeks 
during the past 12 months.  Thus, a rating in excess of 20 
percent is not warranted under Diagnostic Code 5293, 
effective September 2002.  

Based upon the medical findings of the most recent VA 
examination, conducted in December 2002, and the medical 
reports from the veteran's private physician, the veteran did 
not have any chronic neurological manifestations.  The 
medical evidence of record has consistently reported that the 
veteran had normal sensation bilaterally in upper extremities 
and normal sensation bilaterally in the lower extremities.  
During the most recent VA examination, the examiner reported 
that there was no sensory deficit of either lower extremity.  

Therefore, the rating criteria for Diagnostic Code 5293, 
under either the old or revised version, are inapplicable in 
this case during this time period.  See Butts v. Brown, 5 
Vet. App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).

For the reasons mentioned above, the veteran seems to 
experience severe limitation of motion, as it pertains to 
lumbar extension and flexion.  Under Diagnostic Code 5292,  
severe limitation of motion of the lumbar spine warrants a 40 
percent disability rating.

Considering both the old regulations for rating disabilities 
of the spine and the new regulations, effective prior to 
September 26, 2003, Diagnostic Code 5292 is  more favorable 
to the veteran.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 
38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups. DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).

In the present case, during the December 2002 VA orthopedic 
examination, the examiner indicated that the evaluation was 
conducted during a period of quiescent symptoms and that the 
symptoms elicited from the veteran were compatible with the 
diagnosis.  During flare-ups of symptoms, which could occur 
with varying frequencies, the physical findings of the 
examination could be significantly different.  In order to 
quantify the changes, the veteran would have to undergo 
examination during a flare-up.  He further opined that the 
painful symptoms, as outlined in this examination, would 
require the veteran to expend extra energy in completing 
tasks and hence would lead to early fatigue, weakened 
movements and ultimately to a loss of coordination.  However, 
the current rating of 40 percent is the highest assignable 
based on limitation of motion, under Diagnostic Code 5292. 38 
C.F.R. §§ 4.40, 4.45, 4.71a (2000).  A higher rating would 
require additional manifestations such neurologic deficits, 
which, as explained earlier, are not present in this case; 
consequently, a higher rating based on pain or functional 
limitation cannot be assigned.  

Finally, the Board finds that the disability is not so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards at any time 
during the pendency of the initial evaluation period.  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board notes 
that the veteran's back pathology has not necessitated 
frequent periods of hospitalization and there is no objective 
evidence that it has resulted in marked interference with his 
employment.  


Increased rating for stenosis and osteoarthritis of the 
lumbar spine at L4-5, rated 20 percent disabling from 
September 26, 2003.

Effective September 26, 2003, the criteria for rating spinal 
disorders under 38 C.F.R. § 4.71a, were revised.  The revised 
criteria have been stated above.  

Under Diagnostic Code 5243, Intervertebral Disc Syndrome of 
the Lumbar Spine, the veteran's lumbar spine disability may 
be rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  Based on the 
medical evidence of record, the veteran has not undergone a 
period of acute signs symptoms due to intervertebral disc 
syndrome that required bed rest prescribed by a physician and 
treatment by a physician.  Similarly, the evidence of record 
does not indicate that the veteran experienced an 
incapacitating episode for a duration of at least 4 weeks, 
but less than six weeks, during the past 12 months.  Hence, 
consideration of the lumbar spine pathology under revised 
Diagnostic Code 5243 (formerly Code 5293) is not for 
application.  

Under the revised criteria for limitation of motion of the 
spine, a 40 percent rating can be awarded where there is 
favorable ankylosis of the entire thoracolumbar spine.  In 
the present case, there is no ankylosis of the lumbar spine, 
as motion has been demonstrated on examination.  (See revised 
Diagnostic Codes 5238, 5242).

Once again, it is evident that the old criteria for 
limitation of the lumbar spine under Diagnostic Code 5292 
(prior to September 26, 2003) is most favorable to the 
veteran, and again, a 40 percent rating, the maximum rating 
under that Diagnostic Code, is assigned. 

The Board has considered the requirements set forth in 
DeLuca, as referenced above.  The examiner specifically noted 
that the examination was conducted during a period of 
quiescent symptoms and that during flare-ups, symptoms may 
occur with varying frequencies, rendering significantly 
different findings.  It was also noted that quantification of 
such changes would require an examination during such time 
the veteran experienced a flare-up.  Therefore, the symptoms 
experienced by the veteran during flare-ups could be worse 
than what was reported during the December 2002 examination.

However, the current rating of 40 percent is the highest 
assignable based on limitation of motion, under Diagnostic 
Code 5292. 38 C.F.R. §§ 4.40, 4.45, 4.71a (2000).  A higher 
rating would require additional manifestations such 
neurologic deficits, which, as explained earlier, are not 
present in this case; consequently, a higher rating based on 
pain or functional limitation cannot be assigned.  

Finally, the Board finds that the disability is not so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards at any time 
during the pendency of the initial evaluation period.  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board notes 
that the veteran's back pathology has not necessitated 
frequent periods of hospitalization and there is no objective 
evidence that it has resulted in marked interference with his 
employment.  


ORDER

Entitlement to a rating of 40 percent for stenosis and 
osteoarthritis of the lumbar spine at L4-5, with limitation 
of motion, based on an initial award is granted.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



